Citation Nr: 0002586	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  97-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1974 to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
VARO in Phoenix, Arizona, which denied entitlement to service 
connection for paranoid schizophrenia since the disorder had 
not been incurred or caused by service and was not shown to 
be present to a compensable degree within the first year 
following service discharge.

A review of the evidence of record discloses that by rating 
decision dated in March 1988, service connection for a 
passive/aggressive personality disorder was denied on the 
basis that it was not a disability within the meaning of 
applicable legislation providing for VA compensation 
benefits.  By communication dated in April 1988, the veteran 
was informed that service connection for a nervous condition 
was denied.  A timely appeal did not ensue.

Where there is a final decision, the Board must initially 
determine whether new and material evidence has been 
submitted regardless of actions by the RO.  Barnett v. Brown, 
83 F. 3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  The Board must address the question of 
new and material evidence in the first instance because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996); 
Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  Only where the Board 
concludes that new and material evidence has been received 
does it have jurisdiction to consider the merits of the 
claim.  Barnett; Hickson v. West, 11 Vet. App. 374, 377 
(1998).  

The United States Court of Appeals for the Federal Circuit 
has held, however, that a claim based on a newly diagnosed 
disorder, even if medically related to the previously 
diagnosed disorder, is not the same claim for jurisdictional 
purposes, when the newly diagnosed disorder has not been 
previously considered.  Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996).  Accordingly, the veteran's claim for 
service connection based on the new diagnosis of paranoid 
schizophrenia, constitutes a new claim, which will be 
considered by the Board on a de novo basis.


FINDING OF FACT

There is no competent evidence of a nexus between current 
paranoid schizophrenia and the veteran's service.  


CONCLUSION OF LAW

The claim for service connection for paranoid schizophrenia 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The available service medical records reflect that, in his 
report of medical history made at the time of enlistment 
examination in January 1974, the veteran denied any 
psychiatric symptomatology.  He stated he was in good health 
and was not taking any medications.  Clinical evaluation at 
that time revealed normal psychiatric status.  

Of record is a psychiatric statement dated April 30, 1975, 
indicating the veteran had been evaluated by the mental 
health service at the United States Air Force Clinic, 
Randolph Air Force Base, Texas, on two occasions in April 
1975.  He was evaluated at the request of his squadron 
commander because of numerous rule infractions, inability to 
adjust to routine or change, and generally being poorly 
motivated for military duties.  The veteran had received 
three Article 15's for various infractions of the rules 
within the past four months.  Currently, he felt he was not 
properly motivated and could not accept instructions and 
orders from his superiors.  

He reportedly described a lifelong pattern of acting-out in a 
passive-aggressive manner throughout most of his school years 
and reported that he had always been allowed to do as he 
wished.  He displayed some regret and remorse at the present 
time, in that he was caught in a situation which he could not 
manipulate to his advantage.

It was indicated there was sufficient evidence of a character 
and behavior disorder, which was best classified as a 
passive-aggressive personality, manifested by dissatisfaction 
with the people around him, acting out in a passively, 
rebellious manner, impulsiveness, irresponsibility, 
carelessness, immaturity, and childish behavior.  There was 
further evidence that the veteran had great difficulty in 
adjusting to new routines and did not learn from his past 
experiences.

It was the opinion of the noncommissioned officer in charge 
of the mental health service and the chief of the mental 
health service that the veteran should be separated from 
service.  It was indicated that the veteran's problems had 
existed prior to service.  

In February 1976, the veteran was again evaluated by the 
mental health clinic in conjunction with a request for 
security clearance so that he might attend survival school.  
It was indicated that a psychiatric technician at the mental 
health clinic was of the opinion that the veteran "still 
appears very apathetic towards improving himself or producing 
for the Air Force."  

The case was reviewed by a service department physician who 
indicated that he could not recommend the veteran for a 
security clearance.  He added that "I still feel admin 
separation is in order, especially in view of the fact he 
works in life support equipment."  

In an undated communication a physician who was the director 
of Base Medical Services at Randolph Air Force Base, Texas, 
indicated that he had reviewed the veteran's medical records 
and strongly recommended disapproval of the request for a 
security clearance.  He noted that personality disorders 
involved lifelong patterns of inappropriate and maladaptive 
behavior and opined that it was unlikely that any meaningful 
changes in the veteran's attitude had occurred since October 
1975.  

The veteran was accorded another mental health evaluation by 
a clinical psychologist and the chief of the mental health 
clinic at the United States Air Force Clinic at Randolph Air 
Force Base in February 1976 in conjunction with a routine 
request for security clearance and a recommendation by the 
director of Base Medical Services that he be considered for 
an expeditious administrative separation based on his past 
history. 

During current interview, the veteran continued to appear 
immature, impulsive, and apathetic toward improvement in the 
military.  It appeared that his relationship with supervisors 
and other superiors was acceptable, but was at best tenuous.  
It was remarked that it was unlikely that the individual 
would be able to adjust to changes in supervisory personnel 
or duty station.

As a result of the evaluation, it appeared that there 
continued to be sufficient evidence of a character and 
behavior disorder which was best classified as a 
passive-aggressive personality.  While this tended to be a 
lifelong pattern of inappropriate and maladaptive behavior, 
it was not uncommon for its severity and magnitude to vary.  
It was noted that individuals such as the veteran, at times, 
behaved within socially acceptable limits, but it was likely 
that the appropriate behavior would be short-lived.  
Additionally, it was noted that the veteran stated quite 
strongly that he did not desire to remain in service.  With 
his past history and current attitudes toward service, it was 
the opinion of the examining psychologist that expeditious 
action be taken for the veteran's separation from service 
under the appropriate administrative directives.

At the time of separation examination several days later in 
February 1976, clinical evaluation revealed normal 
psychiatric status.  However, notation was made that the 
veteran had been evaluated by the mental health clinic and 
had been recommended for administrative discharge.  Reference 
was made to the aforementioned psychiatric report dated in 
February 1976.  It was indicated that there were no medical 
or mental defects which would warrant action under the 
provisions of Air Force Manual 35-4 and the veteran was 
deemed qualified for worldwide duty and separation.  

The initial claim for disability benefits for "mental 
problems" was received in September 1987.  The veteran 
indicated that he had been seen in service in January 1976 
for mental problems.  He also indicated he had had mental 
problems prior to service.  The only name he gave as someone 
having knowledge of his problems was "Bernard Ornstein".  

Received in November 1987 was a statement from the veteran in 
which he indicated he had been seen at a facility in Idaho in 
1978 for psychiatric purposes.  He also reported having 
received treatment in Reno, Nevada, in 1980 and in Napa, 
California, in 1985.

By rating decision dated in March 1988, service connection 
for a nervous condition was denied on the basis that the 
veteran had a passive-aggressive personality disorder which 
was a disability for which service connection could not be 
granted.  

The veteran was notified by a communication dated the 
following month and a timely appeal did not ensue.

Since that decision, additional medical records have been 
associated with the claims folder.  Included are medical 
records associated with a Social Security Administration 
disability determination.  The medical records date from 
March 1979.  

The records include a March 1979 statement from Franklin D. 
Master, M.D., who stated that he saw the veteran for a court-
ordered evaluation on March 2, 1979.  He had earlier seen the 
veteran on February 16, 1979, when the veteran was extremely 
anxious over the fact that other inmates had threatened to 
"mess up" his face after he had torn up legal papers 
belonging to another inmate and those inmates wanted revenge.

The physician found it difficult to obtain a totally coherent 
story from the veteran.  The veteran reportedly related that 
somehow he had left a vehicle "up in the mountains," which 
the examiner believed referred to either Idaho or Utah, and 
that he had then stolen a truck because "I just had the need 
then."  When the examiner pressed further as to what the 
veteran meant, the veteran went on to add that he needed 
transportation to somehow go back and look for his car as his 
possessions were in the car and because he was in need.  He 
admitted that stealing another person's vehicle without his 
or her permission was wrong, but he stated over and over 
again "but I had the need."  It was noted that he was 
originally booked on January 22, 1979.  He had been in Las 
Vegas for two months.  Prior to that time he stated he had 
been in Idaho for two months, in Tucson, Arizona for eight 
months, and in San Antonio, Texas, for four years.  He 
indicated he had served in the Air Force for 19 months before 
receiving a general discharge and multiple Article 15's for 
failure to adapt.  There had been no juvenile arrests, but he 
admitted to a past arrest for possession of marijuana in 
Mexico.

The veteran reported he had been in the State Hospital in 
Blackfoot, Idaho, for 1-1/2 half months after he "was just 
found freezing to death" in November 1978.  He stated that he 
had been arrested for grand theft auto two months previously 
and was in a psychiatric hospital there for two weeks but did 
not know where or recall any details.  He stated that he had 
used considerable marijuana prior to his arrest.  He also 
indicated he had been arrested on an assault charge in 
Tucson, Arizona, eight months ago for assaulting a female, 
but that charge was dropped.  When pressed for details, he 
stated in a rather hesitant fashion that "she teased me real 
bad".  On mental status examination, findings included a 
great deal of blocking and inappropriate smiles.  The veteran 
generally lacked spontaneity and answered the questions only 
briefly.  He had a very short attention span and evidenced 
much disorganized thinking and could not maintain eye 
contact.  The clinical impressions varied between one of two 
diagnostic possibilities, with those being either that of 
simple schizophrenia or that of a chronic organic brain 
syndrome secondary to heavy cannabis use.  The examiner saw 
the veteran as currently having such severely disorganized 
thinking and inability to concentrate as to not be competent 
to assist defense counsel at the present time.

Also of record is a March 26, 1979 statement from William D. 
O'Gorman, M.D.  He examined the veteran on March 22, 1979, at 
the county jail.  The veteran was described as very vague 
regarding incidents that preceded his incarceration in the 
county jail annex.  It was brought out that he had been 
hospitalized at the Idaho State Hospital, Blackfoot, Idaho, 
for a month and a half and was also in a Utah hospital.  He 
claimed he could not recall the circumstances.  He was able 
to recall that in November 1978 he was arrested for vagrancy.

The examiner opined that the veteran was reacting to a 
residual of a toxic nature, probably associated with 
excessive use of hallucinogenic chemicals.  It was evident 
that the veteran had a schizophrenic reaction of 
undifferentiated type which was frequently seen in 
individuals having excessive chemical abuse in the past.  
There was no verifying medical report concerning 
hospitalization either in Utah or in Idaho.  It was noted 
this information would be helpful in differentiating the 
abnormalities present in the veteran at the present time.  
The physician opined that the veteran should be hospitalized 
for further adequate diagnosis and treatment.  

Other medical evidence includes an April 1979 report of 
psychiatric evaluation at Lake's Crossing by Louis Richnak, 
Jr., M.D.  The veteran gave a rather vague story of his 
activities during the past several months.  Notation was made 
that he was discharged from the Blackfoot Hospital on 
December 15, 1978.  On mental status examination, it was 
indicated that he described experiences in which he seemed to 
be having difficulty with ego boundaries.  Specifically, 
while in Blackfoot Hospital, he was reportedly concerned 
about his face disappearing when his father visited.  Other 
findings showed serious problems with judgment.  He showed 
little or no insight into his mental health problems, but he 
accepted hospitalization without any protest.  The impression 
was chronic undifferentiated schizophrenia.  

Other evidence includes the report of a court-ordered 
psychiatric evaluation of the veteran on May 4, 1979, at the 
Lake's Crossing Center for the Mentally Disordered Offender, 
by Jules Magnette, M.D.  It was stated the veteran was in the 
Blackfoot Mental Hospital in Idaho for a month in 1978.  He 
said at that time he was "all mixed up."  He added that he 
was also "all mixed up" when he was admitted to Lake's 
Crossing Center.  The psychiatrist agreed with the 
psychiatric diagnosis of chronic undifferentiated 
schizophrenia.

Also of record before the Social Security Administration was 
a June 1979 statement from Leslie H. Gould, M.D., in which it 
was indicated that the veteran still had some residuals of 
chronic undifferentiated schizophrenia for which he had 
received treatment at Lake's Crossing.  It was noted that 
these symptoms and mannerisms were not likely to disappear 
for a long time.  

Additional medical records associated with the Social 
Security disability determination reflect a principal 
diagnosis of schizophrenia, variously classified.  

More recently, the veteran was accorded a psychiatric 
examination by VA in June 1998.  It was noted the veteran was 
currently a patient at the Arizona State Hospital and had 
been a patient there since May 1994.  The veteran was 
accorded an examination by a VA psychiatrist and a VA 
psychologist.  It was noted that the patient's paperwork from 
the State hospital indicated a diagnosis of schizophrenia.  
The claims file was available to and viewed by the examiners.  
The examiners noted that the veteran's overall presentation 
was inconsistent, contradictory to, and often not congruent 
with the documented evidence in the claims file.  The veteran 
stated that he first began hearing voices in 1990.  He gave 
no family history of psychiatric illness.

In discussing his military experiences, the veteran reported 
that "I didn't know I had a problem in the service."  He 
reported that he had no concerns about his mental health 
status while on active duty.  He noted that before and during 
service he had finished high school and had had no legal 
problems.  He denied any alcohol or substance abuse while in 
high school or while in service.  He stated that he began 
drinking a lot of beer at about age 21.  He added that he 
also began smoking marijuana around age 21.  He related that, 
when he began active duty, he questioned orders he was given 
and became angry because the "right people were not 
promoted."  It was indicated that as a consequence, he was 
given three Article 15's.  He specifically denied hearing any 
voices while on active duty and again reiterated that the 
voices began around 1990.  He related that after service he 
had several jobs and then began collecting Social Security 
disability income at age 24.  

The current Axis I diagnoses were chronic paranoid 
schizophrenia; alcohol abuse, with sustained full remission 
(living in a controlled environment); and marijuana abuse, 
with sustained full remission (living in a controlled 
environment).  An Axis II diagnosis of passive/aggressive 
personality disorder (premorbid) was made.  

In response to questions posed by the RO, the examiners 
indicated that the Diagnostic and Statistical Manual, 2nd 
edition, was used from 1968 to 1980.  It was noted that 
neither of the personality disorders that could be related to 
psychotic disorders were diagnosed (paranoid personality or 
schizoid personality).  They related that, instead, the 
diagnosis after multiple evaluations of the veteran was 
passive/aggressive personality disorder.  They noted that the 
manual specifically stated that "personality disorders are 
characterized by deeply ingrained maladaptive patterns of 
behavior that are perceptively different in quality from 
psychotic and neurotic symptoms."

They further indicated that according to the Fourth edition 
of the Diagnostic and Statistical Manual, now in use, "When 
an individual has a chronic Axis I psychotic disorder (that 
is schizophrenia), that was preceded by preexisting 
personality disorder, the personality disorder should also be 
recorded on Axis II (premorbid).  

They concluded by indicating that, based on a review of the 
objective evidence of record, it was "unlikely that there was 
a relationship between the passive/aggressive personality 
disorder diagnosed in the service and the schizophrenia first 
diagnosed in 1979.  By unlikely, it is meant a percentage 
probability of less than 5.0 percent."  



Analysis

The veteran has the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only plausible to satisfy 
the initial burden of § 5107."  See Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If not, the claim must be denied 
and there is no further duty to assist the veteran with the 
development of evidence pertaining to that claim.  See 
Epps v. Gober, 126 F. 3d 1464, 1468 (1997); 38 U.S.C.A. 
§ 5107(a).

In order for a claim for service connection to be well-
grounded, there must be:  (1) Competent evidence of a current 
disability (medical diagnosis); (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence, depending on the circumstances); and (3) evidence 
of a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.306 (1999).  

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of that same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain or other symptoms in service permits service 
connection for arthritis or other disabilities, first shown 
as a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumptive period and still has such condition.  Such 
evidence must be medical, unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

From a review of the entire evidence of record, the 
undersigned initially notes that there is competent evidence 
that the veteran currently has a chronic acquired psychiatric 
disorder, namely paranoid schizophrenia.  This meets the 
first prong of the Caluza test.  

Regulations provide that service connection may be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection, the 
evidence must demonstrate the existence of a current 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).  If 
so, the claim is denied.  If the evidence is in support of a 
claim or is in relative equipoise, the claim is allowed.  Id.  
If, after careful review of all the evidence, a reasonable 
doubt arises regarding service connection, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 
(1999).

The veteran was seen for psychiatric purposes on several 
occasions during service and notation was made of the 
presence of various psychiatric symptoms.  Accordingly, he 
has arguably satisfied the second prong of the Caluza test 
for a well-grounded claim.  However, a review of the entire 
evidence of record, including reports of numerous psychiatric 
examinations accorded the veteran, shows no competent 
evidence of a nexus (the third prong of the Caluza test) 
between the currently diagnosed paranoid schizophrenia and 
the veteran's active service.  To establish a well-grounded 
claim for entitlement to service connection, there must be 
evidence of a nexus between an inservice disability and 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498.  

In this regard, there is no competent evidence of record 
linking the veteran's paranoid schizophrenia to service.  As 
noted above, the service medical records show that the 
veteran was evaluated on more than one occasion in service 
and it was concluded that he was exhibiting evidence of a 
character and behavior disorder, best classified as a 
passive-aggressive personality disorder.  As noted above, a 
personality disorder is not a disease or injury within the 
meaning of applicable legislation providing for VA 
compensation benefits.  Wilkens v. Brown, 8 Vet. App. 555 
(1996); 38 C.F.R. § 3.303(c), 4.127 (1999).  

Under the provisions of § 4.127, service connection may be 
established for a psychosis superimposed on a personality 
disorder.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
However, in the instant case there is no competent evidence 
that the veteran's current schizophrenia is superimposed on 
the personality disorder identified in service.  Indeed, the 
only competent opinion on this question, consisting of the 
1998 examiner's opinions, is to the effect that there is no 
likely relationship between the personality disorder and the 
subsequently identified schizophrenia.

While the veteran and his representative have related his 
current paranoid schizophrenia to service, as lay persons, 
they lack the necessary medical expertise to offer an opinion 
as to what is essentially a question of causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lay persons 
are not competent to offer evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tedeschi v. Brown, 7 Vet. App. 411 (1995).  There is no 
medical opinion of record attributing any current paranoid 
schizophrenia to the veteran's active service.  

The veteran would be competent to report a continuity of 
symptomatology.  In this case he has reported the onset of 
symptoms some years after service.  Medical personnel have 
attributed his current schizophrenia to drug use.  The 
veteran has reported that he did not use drugs in service.  
Even if the veteran's contentions could be read as asserting 
that there was a continuity of symptomatology, competent 
evidence would be necessary to relate that symptomatology to 
the currently diagnosed schizophrenia.  Clyburn v. West, 12 
Vet. App. 296 (1999), Savage.  There is no medical evidence 
relating a continuity of symptomatology to the current 
schizophrenia.

Because the claim for service connection is not well 
grounded, VA is under no duty to further assist the veteran 
in developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  Under the provisions of 38 U.S.C.A. § 5103(a) 
(West 1991), if an application for benefits is incomplete, VA 
shall notify the claimant of the evidence necessary to 
complete the application.  The Court has held that the 
obligation under § 5103(a) exists only under limited 
circumstances where the veteran has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  In this case, the treatment records beginning in 
1979 make reference to private hospitalization of the veteran 
at some time in 1978.  The records pertaining to that 
hospitalization are not in the claims folder.  However, there 
is no indication that the records would be probative of the 
veteran's psychiatric status during service some two years 
earlier and there is no indication that this evidence might 
serve to render the claim with regard to service connection 
for a psychiatric disorder well grounded.  


ORDER

Service connection for paranoid schizophrenia is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

